DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
 Information Disclosure Statement
3.	The information disclosure statements dated September 22, 2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Response to Amendment and Rebuttal Arguments
4.	The amendments to the claims and rebuttal arguments filed on September 22, 2021 have been fully considered.  However, the outstanding ground of rejection have not been obviated.  Below are responses to Applicant’s remarks.
	The claims were previously rejected as containing an improper Markush

    PNG
    media_image1.png
    126
    183
    media_image1.png
    Greyscale
 which core was defined by variables L1, L3, L7, M1, R2 and R3.  It was self forth that the variables resulted in a variety of different core structures.  The claims were previously determined to be improper because they contained alternatively useable species that do not share a single structural similarity.  Applicants amended the claims to recite a different Markush group of compounds of structure 
    PNG
    media_image1.png
    126
    183
    media_image1.png
    Greyscale
 wherein variables L3, L7, R4 and R5 are more specifically
defined.  Nonetheless, the amended claims are still drawn to an improper Markush
grouping.  Notwithstanding the amendment, the only structural feature shared by all
species of the formula is P(O)3-O-alky- which is not an art-recognized physical or
chemical class. This is further evidenced by the presence of prior art as discussed
below.  For these reasons, the improper Markush rejection is maintained.  Claims 1,
3, 4, 74, 15, 26, 28, 44, 51, 59, 62 and 70 remain rejected.
	The claims were previously rejected under 35 USC 102 as being anticipated by
RN 1801696-51-4 which has a date of August 10, 2015.  The compound corresponds to
the instant claims as previously noted.  Applicants have amended the claims are argued that the pending claims are fully supported by the provisional application dated February 
5.	A new ground of objection and rejection are set forth in this office action.
Claim Objections
6.	Claim 1 objected to because of the following:  page 2 third to last line, there are two semi-colons.  Applicants are requested to delete one occurrence.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 89 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 89 recites on the last line “where Q is a biomolecule, drug or vitamin.”  Claim 89 depends from claim 1, which instead recites Q is a biomolecule, vitamin or microparticle.  Therefore, claim 89 recites the embodiment of “drug” which is not present in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626